Case 18-08006-JMM       Doc 142     Filed 09/30/19 Entered 09/30/19 15:02:31      Desc Main
                                   Document     Page 1 of 4



 Patrick J. Geile
 Bar No. 6975
 FOLEY FREEMAN, PLLC
 953 S. Industry Way
 P.O. Box 10
 Meridian, ID 83680
 Phone: (208) 888-9111
 FAX: (208) 888-5130
 pgeile@foleyfreeman.com

 Attorneys for Defendant

                        UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

   In re:                                           Case No. 17-40973-JMM

   WELLS ALAN WYATT,                                Chapter 7

                         Debtor.


   BANNER BANK,                                     Adv. Case No. 18-08006-JMM

                         Plaintiff,

   vs.

   WELLS ALAN WYATT,

                         Defendant.


               STATEMENT OF ISSUES AND DESIGNATION OF RECORD


         COMES NOW the Defendant, Wells Alan Wyatt, by and through his attorney of record,

 Patrick J. Geile of the firm Foley Freeman, PLLC, and hereby submits the following pursuant

 to Federal Bankruptcy Rule 8009:




 STATEMENT OF ISSUE ON APPEAL AND DESIGNATION OF RECORD - 1
Case 18-08006-JMM         Doc 142    Filed 09/30/19 Entered 09/30/19 15:02:31    Desc Main
                                    Document     Page 2 of 4




 Statement of issue on appeal:


        Whether the Court erred in holding that the Debtor was denied a discharge

 pursuant to 11 U.S.C. 727(a)(3).


    1. The following transcripts are designated as part of the record on appeal, including

        the transcript of the following trial days:


        a.      May 22, 2019, trial day one;
        b.      June 11, 2019, trial day two;
        c.      June 12, 2019 , trial day three; and
        d.      June 24, 2019, trial day four.



    2. The following exhibits are designated as part of the record on appeal:


             a. 111-132

             b. 200

             c. 201

             d. 202c, 202d-202h

             e. 204-206

             f. 208

             g. 209

             h. 211

    3. The following docket entries are designated as part of the record on appeal:
             a. 110-Memorandum Decision

             b. 111-Order RE Granting Denial of Discharge

             c. 112-Notice of Appeal
 STATEMENT OF ISSUE ON APPEAL AND DESIGNATION OF RECORD - 2
Case 18-08006-JMM     Doc 142    Filed 09/30/19 Entered 09/30/19 15:02:31   Desc Main
                                Document     Page 3 of 4



           d. 120-Supplement to Notice of Appeal

           e. 141-Request for Transcripts


 DATED this 30th day of September, 2019.


                                              FOLEY FREEMAN, PLLC

                                              /s/ Patrick J. Geile
                                              Patrick J. Geile
                                              Attorney for Defendant




 STATEMENT OF ISSUE ON APPEAL AND DESIGNATION OF RECORD - 3
Case 18-08006-JMM       Doc 142    Filed 09/30/19 Entered 09/30/19 15:02:31        Desc Main
                                  Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 30th day of September, 2019, I caused to be served a
 true and correct copy of the foregoing document by the method indicated below, and addressed
 to the following:

         Randall A. Peterman                       X      CM/ECF Notice
         Alexander P. McLaughlin
         Givens Pursley, LLP
         601 W. Bannock St.
         PO Box 2720
         Boise, ID 83701-2720



                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile




 STATEMENT OF ISSUE ON APPEAL AND DESIGNATION OF RECORD - 4
